DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-11 are pending.
Claims 1-4, 8-10 are currently amended.
Claims 1-11 are examined on the merits.

Response to Arguments - Indefiniteness
	The claim rejections of record are withdrawn due to amendments made to the claims in the claim set submitted 09/06/2022. Also Applicant’s argument regarding the geminivirus Rep protein being understood in the art is convincing. 
Response to Arguments - Lack of Written Description
The claim rejection of record is withdrawn due to amendments made to the claims in the claim set submitted 09/06/2022.
Response to Arguments - Claim Rejections - 35 USC § 103
The claim rejections of record are withdrawn due to amendments made to the claims in the claim set submitted 09/06/2022. However, the claims are rejected as obvious under number grounds. This rejection is necessitated by amendment. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6-7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger et al (US 2019/0211344 A1) as evidenced by Oxygen Levels at Altitude (Center for Wilderness Safety https://wildsafe.org/resources/ask-the-experts/altitude-safety-101/oxygen-levels/) and List of Highest Large Cities (https://en.wikipedia.org/wiki/List_of_highest_large_cities).
The claims are drawn to methods comprising the steps of providing genome editing molecules to a cell wherein the plant is exposed to hypoxic conditions for at least 2 hours, wherein the plant cell is exposed to a protein selected from the group consisting of geminivirus RepA, Rad51, CYREN, wherein the editing agents comprise the CRISPR/Cas system and a donor template (claims 1), wherein targeting rate is increased at least 3-fold (claim 2), wherein the plant cell is haploid, diploid, or polyploid (claim 6), wherein the plant cell is in a culture medium, in a plant, or in a plant tissue (claim 7), wherein the hypoxic condition comprises maintaining the cell in air comprising an oxygen concentration of 5% to about 12% (claim 9), wherein the method further comprises the step of isolating and/or growing a plant cell, propagule, or plant obtained from the plant cell comprising the genome modification (claim 11). All plant cells would be haploid, diploid, or polyploid with the exception of aneuploid cells; however, aneuploidy is a rare event and it would be unlikely that a plant cell being used in the experiments are aneuploid unless cell with such a genetic status are directly sought.     
Applicant is reminded that “wherein/whereby” clauses in method claims are not given patentable weight unless they materially change the required method steps, see MPEP 2111.04. Applicant is also reminded the preamble of a method claim is not given weight unless they materially change the required method steps (breathes life into the claim), see MPEP 2111.02. 
Krieger et al teach templated genome modification and site-directed integration methods using Agrobacterium with the addition of Rad51 expression, which is an S-phase promoting agent, and Cas endonucleases to direct site-specific integration (paragraph 2, claims 15, 17, 22, 31, 40, 42). They teach that they used transformation methods using plant tissue culture methods (paragraphs 13-16, 33-34, 170, 195, 201, 220). Further, they teach selection of cells and having desired integration events and propagules (claims 47-51, Examples).   
Krieger et al do not teach hypoxic conditions.
Oxygen levels decrease as elevation increases (17.3% at 5000ft, 16.0% at 7000ft, 15.4% at 8000ft, 14.8% at 9000ft, 13.2% at 12000ft), evidenced by Oxygen Levels at Altitude. Further, there are a number of major cities, which are large enough to have research institutes and universities, are at quite high elevations including Denver, CO (5200 ft); Flagstaff, AZ (6900 ft); Mexico City (7350 ft); Bogota, Colombia (8600 ft); La Paz, Bolivia (12000 ft). 
At the time of filing it would have been prima facie obvious for a person of ordinary skill in the art to practice the method of Krieger et al in the cities in which the people working in the art live. Some of these places are at increased elevation which results in the plant being in a hypoxic condition for greater than 2 hrs. Note that 14.8% or 13.2% could be considered about 12%. Accordingly, claims 1-2, 6-7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being obvious.

Claim(s) 3-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger et al (US 2019/0211344 A1) as evidenced by Oxygen Levels at Altitude (Center for Wilderness Safety https://wildsafe.org/resources/ask-the-experts/altitude-safety-101/oxygen-levels/) and List of Highest Large Cities (https://en.wikipedia.org/wiki/List_of_highest_large_cities) as applied to claims 1-2 , 6-7, 9, and 11 above, and further in view of Baltes et al 2014 (The Plant Cell 26: p.151-163).
The claims are drawn to the method of claim 1, wherein the S-phase promoting agent, HDR promoting agent, and/or NHEJ inhibiting agent is a protein or a polynucleotide encoding such a protein (claim 3), wherein said protein is geminivirus RepA (claim 3-4 and 10 in part), wherein the hypoxic condition comprises maintaining the cell in air comprising an oxygen concentration of 5% to about 12% (claim 10 in part), wherein the method further comprises the step of isolating and/or growing a plant cell, propagule, or plant obtained from the plant cell comprising the genome modification (claim 11). 
Applicant is reminded that “wherein/whereby” clauses in method claims are not given patentable weight unless they materially change the required method steps, see MPEP 2111.04.  Applicant is also reminded the preamble of a method claim is not given weight unless they materially change the required method steps (breathes life into the claim), see MPEP 2111.02. 
Krieger et al as evidence by the cited references collectively teach all the limitations of claim 1.
Krieger et al as evidence by the cited references collectively do not teach increasing expression of RepA.
Baltes et al teach that expression of geminivirus Rep and geminivirus RepA enhances gene targeting as indicated by a 5-fold increase in the GUS reporter gene (Figure 4 D and Discussion). They posit that this increase efficiency is achieved by geminivirus Rep and geminivirus RepA moving the plant cell in S-phase of the cell cycle. 
At the time of filing it would have been prima facie obvious for a person of ordinary skill in the art to modify the gene targeting (site-directed integration) methods of Krieger et al expressing geminivirus Rep and geminivirus RepA as Baltes et al teaching that the presence of these increase gene targeting efficiency. Accordingly, claims 3-4 and 10 is/are rejected under 35 U.S.C. 103 as being obvious.
Claim Objections
Claims 5, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to suggest geminivirus Rep absent, in fact the teachings of Baltes et al suggest to express geminivirus Rep and geminivirus RepA both to increase gene targeting efficiency.

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663